Citation Nr: 0732546	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-11 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for vertigo, including 
as secondary to 
service-connected Type-II diabetes mellitus.  

3.  Entitlement to service connection for residuals of an 
injury to the right hand and ring finger.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1970.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, among other things, denied the 
veteran's claims for service connection for tinnitus, 
vertigo, and residuals of an injury to the right hand and 
ring finger.  

The veteran since has testified at a hearing at the RO in 
April 2005 in support of his claims; the undersigned Veterans 
Law Judge (VLJ) of the Board presided.

In August 2005, the Board issued a decision denying the 
veteran's claim for service connection for bilateral hearing 
loss and remanding his other claims (those still at issue) 
for further development of the evidence.  

Regrettably, the Board must again remand the claim for 
service connection for residuals of an injury to the right 
hand and ring finger.  And just as before, the remand will be 
via the Appeals Management Center (AMC) in Washington, DC.  
The Board will go ahead, however, and decide the remaining 
claims for tinnitus and vertigo.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for service connection for tinnitus 
and vertigo, apprised of whose responsibility - his or VA's, 
it was for obtaining the supporting evidence, and all 
relevant evidence necessary for a fair disposition of these 
claims has been obtained.

2.  The veteran worked as an aircraft mechanic during 
service, with apparent noise exposure.  However, he also 
worked as a truck driver after service, with possible 
additional noise exposure.  

3.  The competent, credible evidence does not establish that 
any current tinnitus began during service or within one year 
after the veteran's separation from service, or that this 
condition is otherwise related to his military service.  

4.  The veteran first experienced vertigo in 1998, many years 
after his discharge from service.  

5.  Service connection has been established for Type II 
diabetes mellitus.  

6.  The greater weight of the competent, credible evidence 
does not show the veteran's vertigo symptoms began during 
service or within one year after his discharge from service, 
or that they are otherwise related to his military service.  
Nor does the evidence show these symptoms were caused or made 
permanently worse by treatment for his service-connected Type 
II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran also does not have vertigo as a result of a 
disease or injury incurred or aggravated in service, or that 
may be presumed to have been incurred in service, and this 
condition is not proximately due to, the result of, or 
chronically aggravated by his service-connected Type-II 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through August 2003 have been 
obtained and, as mentioned, he had a hearing and was provided 
several VA compensation examinations - including for medical 
opinions concerning the causes of his tinnitus and vertigo, 
the determinative issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.59(c)(4).  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield IV), No. 
07-7130 (Fed. Cir. Sept. 17, 2007) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claims in 
April 2003 - so not until after sending the veteran a VCAA 
letter in November 2002.  Further, the Board remanded this 
case in August 2005, partly to ensure compliance with the 
VCAA, and after sending the veteran another VCAA letter in 
September 2005 to comply with the Board's remand directive, 
the RO readjudicated his claims in the June 2007 supplemental 
statement of the case (SSOC) based on additional evidence 
that had been received since the initial rating decision in 
question and statement of the case (SOC).  Consequently, the 
Board finds there was no error in the timing of the VCAA 
notice, and the even if there arguably was, this problem 
since has been cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (indicating that, even in situations 
where the VCAA notice was not sent until after the initial 
adjudication of the claim, the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued other relevant precedent 
decisions.  In the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, but that, where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But in Dunlap the Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, there is a question of whether this is prejudicial 
error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

For the reasons mentioned, the record reflects that the 
veteran has been provided notice of the type of evidence or 
information needed to establish his entitlement to service 
connection for tinnitus and vertigo.  It does not appear, 
however, he was notified of the downstream disability rating 
and effective date elements of these claims as set forth in 
Dingess and Dunlap.  Nevertheless, since the Board is denying 
these underlying claims for service connection, any notice 
defect concerning the downstream disability rating and 
effective date elements of these claims is moot.  Therefore, 
he is not prejudiced by the Board's consideration of these 
claims without providing this additional notice.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (requiring the Board to 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system such as tinnitus or 
vertigo becomes manifest to a degree of at least 10 percent 
within 1 year from the date of termination of service, the 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during 
service.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  



Tinnitus 

The veteran's service medical records are completely 
unremarkable for any complaints or notations of tinnitus 
during service.  His military service ended in June 1970.

The post-service treatment records first reflect a complaint 
of tinnitus in an August 1998 private clinic record.  The 
veteran reported to a private examiner in October 2000 that 
he had a 20-year history of tinnitus, noting exposure to 
explosions.  A July 2003 VA clinic examiner also recorded the 
veteran's complaint of tinnitus.  But none of those examiners 
specifically attributed the tinnitus to the veteran's 
military service, including to any noise exposure he may have 
had during service.  

During his hearing, the veteran testified that he was exposed 
to jet engine noise during service and that he noticed 
ringing in his ears beginning in 1968.  He also stated that 
he worked as a truck driver after service and experienced 
some noise exposure in that job, too, but not to the extent 
as during service.  

Pursuant to the Board's August 2005 remand, a VA compensation 
examination was conducted in February 2006 to obtain an 
opinion regarding the etiology of the veteran's tinnitus.  
That examiner stated that "it is at least as likely as not 
that [the veteran's] hearing loss and tinnitus may have 
started as a result of being an aircraft mechanic while 
serving his time in the United States Marine Corps.  However, 
it cannot be fully determined that his time in the service 
has impacted his current hearing loss and tinnitus due to 
possible occupational noise exposure."  The Board's August 
2005 decision denied service connection for bilateral hearing 
loss.  

The Board observes that the VA examiner's opinion concerning 
the purported relationship between the veteran's tinnitus and 
service is couched in equivocal terms.  In Obert v. Brown, 5 
Vet. App. 30 (1993), the Court held that a medical opinion 
expressed in terms of "may" be related to service implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom 
v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  That said, use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Still, the Court also has held 
that where the physician is unable to provide a definite 
causal connection, the opinion constitutes what may be 
characterized as "non-evidence."  See Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  

Here, the VA examiner qualified his opinion by stating that a 
definite relationship between the veteran's then current 
tinnitus and service "cannot be fully determined" due to 
possible intercurrent occupational noise exposure.  Thus, the 
Board finds that the VA examiner's opinion does not provide 
sufficient evidence favorable to the veteran's claim.  See 
Obert, Tirpak, Winsett, Bloom, Lee and Perman, supra.  
Moreover, although there is no evidence that is unfavorable 
to his claim, neither is there any competent, credible 
evidence that weighs in favor of the veteran's claim.  Keep 
in mind that the veteran is not competent to make medical 
diagnoses; such statements in this regard - by him, his 
representative or others - no matter how sincere, are 
entitled to no probative weight.  His hearing testimony that 
he experience tinnitus during service is credible, but the 
absence of any documentation of relevant symptoms (e.g., 
complaints of ringing in his ears, etc.) until more than 30 
years after service, particularly given the possible post-
service noise exposure, weighs against a finding of service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, while service connection for tinnitus may be 
presumed under certain conditions when it becomes manifest to 
a compensable degree of at least 10 percent within one year 
from the date of the veteran's separation from service, the 
evidence here shows his tinnitus began many years after 
service - well beyond this one-year grace period.  
Therefore, it also cannot be presumed this condition was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For these reasons and bases, the claim for service connection 
for tinnitus must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. 5107(b);38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Vertigo 

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran's service medical records also do not reflect any 
complaints or notations of vertigo during service.  

And just like the tinnitus, the post-service treatment 
records also first show an initial complaint of dizziness or 
vertigo in an August 1998 private clinic record.  The 
veteran's private physician indicated the vertigo was 
chronic, but that the etiology of it was unclear.  The 
records also indicate that diabetes mellitus was diagnosed in 
1998, for which an oral hypoglycemic agent was prescribed.  
The report of a March 2002 private clinical consultation 
notes the veteran denied having any vertigo at that time.  No 
examiner specifically related the vertigo to the veteran's 
military service.



During his hearing, the veteran testified that he first 
experienced vertigo after he began treatment for his 
diabetes.  It was noted that he actually believed that his 
vertigo was due to that treatment, rather than to noise 
exposure during service, as originally claimed.  He also 
described the actual symptoms he experienced.  

Pursuant to the Board's August 2005 remand, a VA compensation 
examination was conducted in February 2006 to obtain an 
opinion regarding the etiology of the veteran's vertigo, 
including whether it is due to his service-connected 
diabetes.  In this regard, the Board observes that the April 
2003 rating decision established service connection for the 
veteran's diabetes mellitus.  The veteran reported to the 
August 2005 examiner that his symptoms of vertigo began with 
the onset of his diabetes (in the late 1990s).  He described 
his symptoms as occasional dizziness, but almost daily 
problems, primarily in the morning, with equilibrium, 
cognition, his head feeling "heavy," disorientation, 
"fogginess," decreased energy, and difficulty 
concentrating.  The examiner observed the veteran's diabetes 
had been under only fair control for the previous several 
months and that he had been diagnosed with diabetic 
neuropathy.  Finally, the examiner commented that the 
veteran's "vertigo" symptoms seemed to relate more to 
symptoms of decreased cognition and alertness in the morning, 
although he did mention occasional dizziness.  The examiner 
added that "[t]he etiology of [the veteran's] symptom of 
vertigo is uncertain, but may relate to an elevated 
glucose."

This medical opinion is the only evidence either for or 
against the veteran's claim.  

In the absence of credible, competent evidence showing the 
veteran's vertigo began during service or within the first 
year following his separation from service, or that it is 
otherwise due directly to his service, service connection on 
the basis of direct or presumptive service incurrence is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Indeed, even the veteran 
seems to now readily acknowledge that he did not have vertigo 
during service or within the one-year presumptive period 
following his discharge.  The primary basis of this claim is 
now that it is somehow attributable to his already service-
connected Type II diabetes mellitus.

Unfortunately, the recent medical opinion stating the 
veteran's vertigo "may" be related to his service-connected 
diabetes does not constitute competent evidence in support of 
this claim.  See Obert, Tirpak, Winsett, Bloom, Lee and 
Perman, supra.  Just like in the analysis of the claim for 
tinnitus, the VA examiner saying the vertigo "may" be 
related to the diabetes (and more specifically, to the 
elevated glucose characteristic of this condition), also 
necessarily implies there "may not" be this correlation.  
And as also discussed above regarding the veteran's claim for 
tinnitus, as a layman he is not competent to comment on this 
purported medical nexus (link) between his vertigo and 
service-connected diabetes mellitus.  See Espiritu, supra.  
Therefore, there is no credible, competent evidence showing 
his vertigo was either caused or chronically aggravated by 
his service-connected diabetes mellitus.  Accordingly, 
service connection is not established on a secondary basis 
either.  38 C.F.R. § 3.310.  

For these reasons and bases, the veteran's claim for service 
connection for vertigo, including as secondary to his 
service-connected diabetes mellitus, must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  But as the preponderance of the evidence is 
against his claim, this doctrine is not applicable.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for tinnitus is denied.  

Service connection for vertigo, including as secondary to 
service-connected Type-II diabetes mellitus, is denied.  




REMAND

Pursuant to the Board's August 2005 remand, a VA orthopedic 
compensation examination was conducted in February 2006, with 
an opinion by the examiner as to the etiology of the 
veteran's right ring finger disability.  After indicating the 
claims file had been reviewed, the examiner described the 
history of the right ring finger condition, primarily as 
reported by the veteran.  The examiner set forth the incident 
the veteran had testified to at his personal hearing.  He 
commented that the veteran's current right ring finger 
contracture was due both to the injury the veteran sustained 
during service and to Dupuytren's contracture, which was 
totally unrelated to his military service.  The examiner 
estimated that 30 percent of the present deformity was due to 
the injury in service and the remaining 70 percent 
attributable to the non-service-connected Dupuytren's 
contracture.  However, the examiner went on to state that he 
"must also consider that the Dupuytren's contracture had 
started in the military.  [The veteran] would have been in 
his early twenties in military.  Dupuytren's contracture is 
very rare in that age group, but it does happen.  It is 
therefore possible that his Dupuytren's contracture is 
directly related to military [service] in the sense that it 
might have started in military.  This possibility cannot be 
rule[d] out, although it is quite unlikely."  The examiner 
also noted the veteran was scheduled to have surgery for the 
contracture at the Portland VA Medical Center (VAMC).  

In addition, the February 2006 examiner indicated the veteran 
had previously received further treatment for his contracture 
from VA.  No records of this additional treatment have been 
obtained, or even requested.  

Given this VA examiner's comments, the Board finds that the 
records of all treatment the veteran has received for his 
right hand condition, in particular regarding any right hand 
surgery at the Portland VAMC, should be obtained.  
See 38 C.F.R. § 3.159(c)(2).  The Board also believes that 
another, supplemental, medical opinion is needed in light of 
the VA examiner's comments that appear to raise the question 
of, but do not completely resolve, whether the veteran's 
Dupuytren's contracture began during service.  An additional 
opinion is needed, as well, considering that the VA examiner 
appears to have placed more reliance on the history of a 
right ring finger injury in service - as recounted by the 
veteran, than to the circumstances and information, etc., 
recorded in the actual service medical records, and without 
providing adequate rationale for that reliance.

Therefore, regrettably, this claim is again REMANDED for the 
following additional development and consideration:  

1.  Ask the veteran to identify all 
health care providers who have treated 
him for his right hand condition since 
August 2003.  Request any needed signed 
authorization forms and then request 
copies of the records of all treatment he 
identifies, in particular, any records 
from the Portland VAMC concerning 
treatment and surgery for right ring 
finger Dupuytren's contracture.  
Associate all records obtained with the 
claims file.  

2.  Schedule the veteran for another 
examination of his right hand.  The 
claims file must be reviewed by the 
examiner for the pertinent medical and 
other history.  The examiner's report 
should set forth all pertinent complaints 
and clinical findings for any right hand 
disorder noted.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any portion 
of the contracture of the veteran's right 
ring finger, including any Dupuytren's 
contracture, resulted from a disease or 
injury that was incurred in or aggravated 
by service.  The examiner should discuss 
the rationale for the opinion, whether 
favorable or unfavorable.  



3.  Then readjudicate the claim for 
service connection for residuals of an 
injury to the right hand and ring finger 
in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


